Title: To George Washington from Edmund Randolph, 30 July 1794
From: Randolph, Edmund
To: Washington, George


               Private
               SirPhiladelphia July 30. 1794
               The day before yesterday I mentioned to Mr Laurence Washington my wish to speak with him on the subject of his studies. He came to me, and immediately stated his situation. He apprehends, and is extremely mortified at believing, that he has lost your good opinion. But he solemnly avers, that the inferences, which may be drawn to his disadvantage, from his late accident, and the frequent absence from your house in the company of a Miss Emlyn, of this city, have been the sole causes of his acting in a manner, disagreeable to you, without any mixture of those vices, which idleness may be supposed to generate.  When he touched upon his professional studies, he seemed to consider them, as at an end; and opened more particularly an engagement with Miss Emlyn. She is the daughter of a very wealthy man in this city, and of a respectable family. I am inclined therefore to believe, that this is a business, which he has much at heart; tho’ he does not propose to be married until a year hence, she being not more than sixteen. Thus far, sir, I have undertaken to communicate to you, what his plans are. Permit me to say, that things being circumstanced as they are, I hold myself bound to return to him so much of the 100£, as would belong to the remainder of the time, which I expected him to read law. I have the honor, sir, to be with sincere respect and attachment yr. mo. ob. serv.
               
                  Edm: Randolph
               
            